DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received August 22, 2022.  Claims 1, 3-5, 9, and 10 were amended.  Claim 2 is a cancelled claim.  Claims 1 and 3-17 are pending.
The translation of the foreign priority document received August 22, 2022 is acknowledged.
The terminal disclaimer filed on August 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,264,574 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1, 3, 11, and 15 under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Heo et al. (WO 2017146466 A1; cited on 2/24/2020 I.D.S.) (where patent family equivalent document US 2018/0337341 was used as a translation) is withdrawn due to the claim amendment received August 22, 2022.
The rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by KR 20170089599 A is withdrawn due to the perfection of the foreign priority date of the instant application.
The rejection of claims 2, 4-6, 11-13, and 15 under 35 U.S.C. 103 as being unpatentable over KR 20170089599 A is withdrawn due to the perfection of the foreign priority date of the instant application.
The rejection of claims 1-6, 11-13, and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7-10 of U.S. Patent No. 11,264,574 B2 is withdrawn due to the terminal disclaimer filed August 22, 2022. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,158,817.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘817 claims triazine derivatives that are within claimed formula 1.  At least compounds A-27 and A-28 of ‘817 claim 7 (see col. 126) meet the requirements of instant Formula 1 where the fluorene groups correspond to instant Ar, instant n1 is zero, instant n2 is zero, instant n3 is 1 and corresponding instant R4 to R8 are hydrogen and each corresponding instant X1 to X3 is N:

    PNG
    media_image1.png
    283
    314
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    285
    316
    media_image2.png
    Greyscale
.
US ‘817 claims the compound in a composition (see claims 1, 8 of ‘817) together with a compound of Formula 2A (see US ‘817, claim 8) that meets the requirements of instant claim 7 compound Formula 2.  The composition of claim 8 is claimed as a layer of a device (see ‘817, claim 10) with additional layers of a device (see ‘817, claim 13).
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by patent US 11,158,817 B2  and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
Regarding the obviousness double patenting rejection over US 11,158,817 B2, applicant argues “Claim 1 is amended herein to recite subject matter from dependent claim 2.  As claim 2 was not subject to this rejection, it is respectfully submitted that this rejection is obviated.”  In response, while the limitation of claim 2 was placed into claim 1, R4 to R8 definitions in current claim 1 are not limited solely to the definition required for R4 to R8 in previous claim 2.  Accordingly, claims of ‘817 are considered to render obvious Formula 1 compounds as outlined in the above obviousness double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786